Determination unanimously modified in accordance with memorandum, and as so modified, confirmed, without costs. Memorandum: The Commissioner's determination that complainant suffered damages as a result of discrimination on account of sex in the amount of $700 was affirmed by the Human Rights Appeal Board. In modifying the award, we note that these damages for lost wages were computed as of June 1, 1970. The record is clear, however, that in May, 1970 at the time complainant first applied to the Onondaga Parks and Recreation Department for a position as a summertime lifeguard, the only openings available commenced approximately three weeks later on June 22, 1970. The computation of complainant’s lost wages for a 40-hour work week at $1.98 per hour plus 12 hours average each week overtime at $2.97 per hour for 11 weeks and Labor Day amounts to approximately $500. The damages should be reduced accordingly. (Review of determination of discrimination, pursuant to Executive Law, § 298.) Present—Goldman, P. J., Marsh, Gabrielli, Moule and Cardamone, JJ.